19-00494-FPC7   Doc 14   Filed 05/03/19   Entered 05/03/19 13:08:48   Pg 1 of 9
19-00494-FPC7   Doc 14   Filed 05/03/19   Entered 05/03/19 13:08:48   Pg 2 of 9
19-00494-FPC7   Doc 14   Filed 05/03/19   Entered 05/03/19 13:08:48   Pg 3 of 9
19-00494-FPC7   Doc 14   Filed 05/03/19   Entered 05/03/19 13:08:48   Pg 4 of 9
19-00494-FPC7   Doc 14   Filed 05/03/19   Entered 05/03/19 13:08:48   Pg 5 of 9
19-00494-FPC7   Doc 14   Filed 05/03/19   Entered 05/03/19 13:08:48   Pg 6 of 9
19-00494-FPC7   Doc 14   Filed 05/03/19   Entered 05/03/19 13:08:48   Pg 7 of 9
19-00494-FPC7   Doc 14   Filed 05/03/19   Entered 05/03/19 13:08:48   Pg 8 of 9
19-00494-FPC7   Doc 14   Filed 05/03/19   Entered 05/03/19 13:08:48   Pg 9 of 9
